IN THE SUPREME COURT OF THE STATE OF NEVADA


                MATTHEW ADAM SUPNICK,                                      No. 85212

                             vs.
                                 Appellant,                                  F
                MELISSA ANN SUPNICK,
                                 Respondent.                                 NOV 2 8 ZO21-



                                       ORDER DISMISSING APPEAL

                            This is an appeal frorn an order denying a motion to modify

                child custody. Eighth Judicial District Court, Family Court Division, Clark
                County; Stacy Michelle Rocheleau, Judge.
                            This court's initial review indicated a potential jurisdictional
                defect. Specifically, the notice of appeal appears to have been prematurely
                filed because it was filed after the timely filing of a tolling motion and before
                the motion has been formally resolved. A timely tolling motion terminates
                the 30-day appeal period, and a notice of appeal is of no effect if it is filed
                after such a motion is filed but before the district court enters a written
                order finally resolving the motion. See NRAP 4(a)(6). Accordingly, this
                court entered an order directing appellant to show cause why this appeal
                should not be dismissed for lack of jurisdiction.
                            In response to the order to show cause, appellant admits that
                he filed a timely tolling motion for reconsideration and to alter or amend
                the judgment. Appellant contends that the district court's October 31, 2022,
                minute order denying the tolling motion gives this court jurisdiction over

                this appeal. "[D]ispositional court orders that are not administrative in
                nature, but deal with the procedural posture or merits of the underlying
                controversy, must be written, signed, and filed before they become
SUPREME COURT
        OF
     NEVADA


101 I947A
                effective." State, Diu. of Child & Family Servs. v. Eighth Judicial Dist.
                Court, 120 Nev. 445, 454, 92 P.3d 1239, 1245 (2004); see also Rust v. Clark
                Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (stating that
                the clerk's minute order is ineffective). Accordingly, it appears the tolling
                motion is still pending. A premature notice of appeal does not divest the
                district court of jurisdiction; this court lacks jurisdiction, and
                            ORDERS this appeal DISMISSED)




                                                            Cegif\,                      J.
                                                     Cadish


                                                                                         J.




                                                                                     ,   Sr. J.




                cc:   Hon. Stacy Michelle Rocheleau, District Judge, Family Court Division
                      Jones & LoBello
                      Kainen Law Group
                      Eighth District Court Clerk




                     'The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                              2